Citation Nr: 0313172	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-05 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical care.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1988, and May 1990 to January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 2002 by the 
Department of Veterans Affairs Medical Center and Healthcare 
Network Upstate New York Network Authorization Office in 
Canandaigua, New York (VAMC).
 
The Board notes that in May 2000 the veteran submitted claims 
for service connection for a bilateral hernia disability, 
pernicious anemia, hearing loss, irritable bowel syndrome, 
and bilateral shaking leg syndrome, and a claims for 
increased ratings for hepatitis B, bilateral ankle 
disability, and bilateral leg conditions.  The RO sent a 
letter to the veteran regarding development of these claims 
in August 2002, but the claims file contains no indication 
that the claims have been adjudicated.  The Board refers this 
matter to the RO for appropriate action.  


REMAND

The veteran seeks reimbursement or payment for February 19,  
2002 non-VA emergency treatment for a non-service-connected 
bilateral inguinal hernia. 

The veteran's claim for entitlement to reimbursement or 
payment for the cost of unauthorized private medical care has 
been properly adjudicated under the provisions of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120, pertaining to payment of 
reimbursement of the expenses of hospital care and other 
medical services not previously authorized.  However, the 
claim has not been adjudicated pursuant to the provisions of 
38 U.S.C.A. § 1725, which relate to payment or reimbursement 
for emergency services for non-service-connected conditions 
in non-VA facilities.  The effective date for 38 U.S.C.A. 
§ 1725 and its implementing regulations is May 29, 2000.  38 
C.F.R. §§ 17.1000-17.1008.  As the treatment at issue was in 
February 2002, and was apparently emergent in nature for a 
nonservice-connected condition at a non-VA facility, the 
latter law and regulations are applicable to the veteran's 
claim.  Accordingly, the RO must adjudicate the veteran's 
claim under the provisions of 38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.1000-17.1008. 

The Board further notes that, while the emergency room bills 
for services rendered on February 19, 2002 are of record, 
along with a VHA certificate of acceptance, dated February 
21, 2002, indicating that the veteran had a stabilized 
emergent medical condition, the clinical records relating to 
the February 19, 2002 emergency room treatment are not in the 
claims file.  The RO should secure these relevant medical 
records.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO should secure the treatment 
records relating to the veteran's 
February 19, 2002 emergency room 
treatment.

2.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio,  supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
reimbursement or payment for the cost of 
unauthorized private medical care under 
the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-17.1008, pertaining 
to payment or reimbursement for emergency 
services for non-service-connected 
conditions in non-VA facilities.   
   
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1008, along with notice of all 
relevant action taken on the claim.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




